DETAILED ACTION   
Claim Objections
1.	Claim 26 is objected to because of the following informalities:
          In claim 26, lines 1, 2, “a top of the first electrode and a top of the second electrode are at a same layer” whether it is being referred to “a top surface of the first electrode and a top surface of the second electrode are coplanar”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 7 – 11, 13, 14, 25, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (10,411,074).
With regard to claim 1, Won et al. disclose a display substrate (for example, see fig. 4) comprising: 
a substrate (101); 
a first gate electrode (156) on the substrate (101);
a first gate insulating layer (layers 172, 174 functioning as a first gate insulating layer) on the substrate (101) to cover the first gate electrode (156); 
an active layer (104) on the first gate insulating layer (172, 174);

a second gate electrode (106) on the second gate insulating layer (176); 
an interlayer insulating layer (178, 180) on the second gate insulating layer (176) to cover the second gate electrode (106);
a first electrode (108) on the interlayer insulating layer (178, 180) to contact a top surface (contact directly or indirectly at least one point of the top surface), a side wall, and a bottom surface (contact directly or indirectly at least one point of the bottom surface) of the active layer (104) via a first contact hole (124S) through the interlayer insulating layer (178, 180), the second gate insulating layer (176), the active layer (104), and a portion (referred to as “174A” by examiner’s annotation shown in fig. 4 below) of the first gate insulating layer (172, 174); and 
a second electrode (160) on the interlayer insulating layer (178, 180) to contact (indirectly contact the electrode 156 through the layer 172) the first gate electrode (156) via a second contact hole (174D) through the interlayer insulating layer (178, 180), the second gate insulating layer (176), and the first gate insulating layer (172, 174); 
wherein the first gate insulating layer (172, 174) comprises: a first sub-insulating layer (172) on the substrate (101) to cover the first gate electrode (156); and a second sub-insulating layer (174) on the first sub-insulating layer (172), the second sub-insulating layer (174) being different in material from the first sub-insulating layer (for example, column 5, lines 30 - 40), and wherein the second contact hole (174D) extends through (partial through) the first sub-insulating layer (172), and extends through the second sub-insulating layer (174).

    PNG
    media_image1.png
    500
    540
    media_image1.png
    Greyscale


With regard to claim 2, Won et al. disclose the second electrode (160) contacts (indirectly contact) a top surface of the first gate electrode (156) via the second contact hole (174D).
With regard to claim 7, Won et al. disclose the portion (174A as indicated in fig. 4 above) of the first gate insulating layer (172, 174) comprises a portion of the second sub-insulating layer (174).
With regard to claim 8, Won et al. disclose the first sub-insulating layer (172) comprises silicon nitride (for example, see column 5, lines 35, 36).
With regard to claim 9, Won et al. disclose the second sub-insulating layer (174) comprises silicon oxide. (for example, see column 5, lines 36 - 40).
With regard to claim 10, Won et al. disclose the active layer (104) comprises polycrystalline silicon. (for example, see column 4, lines 8 – 10 discloses the first active 
With regard to claim 11, Won et al. disclose the second gate insulating layer (176) comprises silicon oxide. (for example, see column 5, lines 36 - 40).
With regard to claim 13, Won et al. disclose the interlayer insulating layer (178, 180) comprises: a first interlayer insulating layer (178) on the second gate insulating layer (176) to cover the second gate electrode (106); and a second interlayer insulating layer (180) on the first interlayer insulating layer (178).
With regard to claim 14, Won et al. disclose the first interlayer insulating layer (178) comprises silicon nitride. (for example, see column 8, lines 26 - 28).
With regard to claim 25, Won et al. disclose a display substrate (for example, see fig. 4) comprising: 
a substrate (101); 
a first gate electrode (156) on the substrate (101);
a first gate insulating layer (layers 172, 174 functioning as a first gate insulating layer) on the substrate (101) to cover the first gate electrode (156); 
an active layer (104) on the first gate insulating layer (172, 174);
a second gate insulating layer (176) on the first gate insulating layer (172, 174) to cover the active layer (104); a second gate electrode (106) on the second gate insulating layer (176); 
an interlayer insulating layer (178, 180) on the second gate insulating layer (176) to cover the second gate electrode (106);
a first electrode (108) on the interlayer insulating layer (178, 180) to contact a top surface, a side wall, and a bottom surface of the active layer (104) via a first contact hole (124S) 
a second electrode (160) on the interlayer insulating layer (178, 180) to contact (indirectly contact the electrode 156 through the layer 172) the first gate electrode (156) via a second contact hole (174D) through the interlayer insulating layer (178, 180), the second gate insulating layer (176), and the first gate insulating layer (172, 174); 
a planarization layer (128) on the interlayer insulating layer (178, 180) to cover the first electrode (108) and the second electrode (110);
a pixel electrode (an electrode 132 functioning as a pixel electrode) on the planarization layer (128);
a counter electrode (an electrode 136 functioning as a counter electrode. Although the applicant uses terms different to those of Won et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) overlapping the pixel electrode (132); and
a light emitting layer (134) between the pixel electrode (132) and the counter electrode (136);
wherein the first gate insulating layer (172, 174) comprises: a first sub-insulating layer (172) on the substrate (101) to cover the first gate electrode (156); and a second sub-insulating layer (174) on the first sub-insulating layer (172), the second sub-insulating layer (174) being different in material from the first sub-insulating layer (for example, column 5, lines 30 - 40), 



    PNG
    media_image1.png
    500
    540
    media_image1.png
    Greyscale

With regard to claim 26, Won et al. disclose a top (a top surface) of the first electrode (108) and a top (a top surface) of the second electrode (160) are at a same layer (layer 180).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	5.	Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (10,411,074) in view of Park et al. (7,888,682).
With regard to claims 3 - 5, Won et al. do not clearly disclose the first contact hole comprises: a first portion formed through the second gate insulating layer to expose the top surface of the active layer; a second portion formed through the active layer to expose the side wall of the active layer; and a third portion formed through the portion of the first gate insulating layer to expose the bottom surface of the active layer; wherein a width of the first portion is greater than a width of the second portion; and wherein a width of the third portion is greater than a width of the second portion.
However, Park et al. disclose the first contact hole (SH) comprises: a first portion (referred to as “132A” by examiner’s annotation shown in fig. 5 below) formed through the second gate insulating layer (145) to expose the top surface of the active layer (142); a second portion (referred to as “132B” by examiner’s annotation shown in fig. 5 below) formed through the active layer (142) to expose the side wall of the active layer (142); and a third portion (referred to as “132C” by examiner’s annotation shown in fig. 5 below) formed through the portion of the first gate insulating layer (an insulating layer 120 functioning as the first gate insulating layer) to expose the bottom surface of the active layer (142); wherein a width of the first portion (132A) is greater than a width of the second portion (132B); and wherein a width of the third portion (132C) is greater than a width of the second portion (132B). (For example, see fig. 5 below).

    PNG
    media_image2.png
    444
    741
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Won et al.’s device to have the first contact hole comprises: a first portion formed through the second gate insulating layer to expose the top surface of the active layer; a second portion formed through the active layer to expose the side wall of the active layer; and a third portion formed through the portion of the first gate insulating layer to expose the bottom surface of the active layer; wherein a width of the first portion is greater than a width of the second portion; and wherein a width of the third portion is greater than a width of the second portion as taught by Park et al. in order to prevent damage to the semiconductor patterns and enhancing the reliability of the electrical connection between the vias and the semiconductor patterns for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (10,411,074) in view of Choi et al. (9484465).
With regard to claim 12, Won et al. do not clearly disclose the first gate electrode overlaps the second gate electrode with the active layer interposed therebetween.
However, Choi et al. disclose the first gate electrode (111) overlaps the second gate electrode (112) with the active layer (13) interposed therebetween. (For example, see fig. 3 below).

    PNG
    media_image3.png
    354
    691
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Won et al.’s device to have the first gate electrode overlaps the second gate electrode with the active layer interposed therebetween as taught by Choi et al. in order to allow transmittance not decrease for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (10,411,074) in view of SIM et al. (2017/0141169).
claim 15, Won et al. do not clearly disclose a capacitor electrode between the first interlayer insulating layer and the second interlayer insulating layer, and overlapping the second gate electrode.
However, Choi et al. disclose a capacitor electrode (130c) between the first interlayer insulating layer (15a) and the second interlayer insulating layer (15b), and overlapping the second gate electrode (the gate electrode 130b functioning as the second gate electrode). (For example, see fig. 9 below).

    PNG
    media_image4.png
    455
    557
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Won et al.’s device to have a capacitor electrode between the first interlayer insulating layer and the second interlayer insulating layer, and overlapping the second gate electrode as taught by Choi et al. in order to allow transmittance not decrease for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Response to Amendment  

8.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TAN N TRAN/
Primary Examiner, Art Unit 2826